Exhibit 10.47
 
 
EMPLOYMENT AGREEMENT




This Employment Agreement, dated as of September 7, 2007 (this “Agreement”), is
by and between «Executive» (the “Executive”) and The Commerce Group, Inc., a
Massachusetts corporation (the “Company”), on behalf of itself and each of the
Companies, as hereinafter defined.
 
W I T N E S S E T H:
 
WHEREAS, the Company wishes to obtain the future services of the Executive for
and on behalf of the Companies (as defined in Section 8);
 
WHEREAS, the Executive is willing upon the terms and conditions herein set
forth, to provide services to the Companies hereunder; and
 
WHEREAS, the Company wishes to secure the Executive’s non-interference with the
Companies’ business, upon the terms and conditions herein set forth;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:
 
1.Nature of Employment
 
Subject to Section 3, one or more of the Companies shall employ the Executive,
and the Executive shall serve such employing entity or entities, in accordance
with the terms of this Agreement, during the Term of Employment (as defined in
Section 3(a)), as «Title» with such duties and responsibilities as are
customarily assigned to an executive in such position and such other duties and
responsibilities not inconsistent therewith as may from time to time reasonably
be assigned to the Executive by the Board of Directors and/or Chairman of the
Board, President and Chief Executive Officer of the Company.  The Executive also
agrees to serve without additional compensation (unless the Board of Directors
or the Committee (as defined in Section 8) otherwise expressly provides) in such
capacities (including, without limitation, as an officer or director) with
Company Affiliates (as defined in Section 8) as the Board of Directors and/or
Chairman of the Board, President and Chief Executive Officer of the Company may
prescribe.  Upon termination of the Executive’s employment with the Companies,
the Executive’s employment, board membership or other service relationship with
any Company Affiliate shall automatically terminate unless otherwise agreed to
by the parties.
 
2.Extent of Employment
 
(a)During the Term of Employment, the Executive shall perform his obligations
hereunder faithfully and to the best of his ability under the direction of the
Board of Directors and/or Chairman of the Board, President and Chief Executive
Officer of the Company, and shall abide by the rules, customs and usages from
time to time established by the Companies.
 
 

--------------------------------------------------------------------------------


 
(b)During the Term of Employment, the Executive shall devote all of his business
time, energy and skill as may be reasonably necessary for the performance of his
duties, responsibilities and obligations hereunder (except for vacation periods
and reasonable periods of illness or other incapacity), consistent with past
practices and norms in similar positions.
 
(c)Nothing contained herein shall require the Executive to follow any directive
or to perform any act which would violate any laws, ordinances, regulations or
rules of any governmental, regulatory or administrative body, agent or
authority, any court or judicial authority, or any public, private or industry
regulatory authority (collectively, the “Regulations”).  The Executive shall act
in good faith in accordance with all Regulations.  
 
3.Term of Employment; Termination
 
(a)The “Term of Employment” shall commence on the date hereof and shall continue
until September 7, 2010 (the “Initial Term”); provided, that, (i) on September
7, 2010, and each anniversary thereof, such term shall be extended automatically
for a twelve month period (each such twelve month extension, an “Additional
Term”), unless at least 180 days prior to the scheduled expiration date of the
Initial Term or any Additional Term, either the Executive or the Company
notifies the other of its decision not to continue such term and (ii) should the
Executive’s employment by the Company be earlier terminated pursuant to Section
3(b) or by the Executive pursuant to Section 3(c), the Term of Employment shall
end on the date of such earlier termination.
 
(b)Subject to the payments contemplated by Sections 3(e) through 3(g), the Term
of Employment may be terminated at any time by the Company:
 
(i)upon the death of the Executive;
 
(ii)in the event that because of physical or mental disability the Executive is
unable to perform, and does not perform, in the view of the Company, and as
certified in writing by a competent medical physician, his duties hereunder for
a continuous period of three consecutive months or any sixty working days out of
any consecutive six month period;
 
(iii)for Cause, as defined in Section 8, subject to Section 3(d); or
 
(iv)for any other reason or no reason, it being understood that no reason is
required.
 
The Executive acknowledges that no representations or promises have been made
concerning the grounds for termination or the future operation of the Companies’
business, and that nothing contained herein or otherwise stated by or on behalf
of any of the Companies modifies or amends the right of the Company to terminate
the Executive at any time, with or without Cause.  Termination shall become
effective upon the delivery by the Company to the Executive of notice specifying
such termination and, if applicable, the reasons, if any, therefor (i.e.,
Section 3(b)(i)-(iv)), subject to the requirements for advance notice and an
opportunity to cure provided in this Agreement, if and to the extent applicable.
 
 
- 2 -

--------------------------------------------------------------------------------


 
(c)Subject to the payments contemplated by Section 3(e), the Term of Employment
may be terminated at any time by the Executive:
 
(i)upon the death of the Executive;
 
(ii)in the event that because of physical or mental disability the Executive is
unable to perform, and does not perform, in the view of the Company, and as
certified by a competent medical physician, his duties hereunder for a
continuous period of three consecutive months or any sixty working days out of
any consecutive six month period;
 
(iii)for Good Reason, as defined in Section 8, it being agreed that in the event
of a Proposed Business Combination that results in a Change of Control, the
determination of Good Reason shall be made, at the Executive’s election,
relative to conditions existing immediately prior to the commencement of the
Proposed Business Combination.  Notwithstanding any provision of this Agreement
to the contrary, in no event shall “Good Reason” be deemed to exist unless the
Executive shall have given the Company written notice before the Executive’s
voluntary resignation and not more than three (3) months after the Executive
first has actual knowledge of the facts and circumstances allegedly constituting
Good Reason, which notice must have made reference to this Agreement, set forth
in reasonable detail the facts and circumstances allegedly constituting Good
Reason, and stated that the Executive intends to voluntarily resign for Good
Reason within the meaning of this Section 3(c)(iii), and that, within twenty
(20) days after receipt of such notice, the Company and its subsidiaries, as
applicable, shall not have rescinded or otherwise cured, and held the Executive
harmless against, each of the events cited in the Executive’s notice as a basis
for Good Reason;
 
(iv)as a result of the Company’s willful and material violation of this
Agreement, the 2002 Amended and Restated Incentive Compensation Plan (the
“Incentive Plan”), or any agreement between the Executive and any of the
Companies pertaining to awards made pursuant to the Incentive Plan, in each case
as such agreements or plans may be amended from time to time; or
 
(v)for any other reason or no reason, it being understood that no reason is
required.
 
(d)Notwithstanding any other provision of this Agreement, in no event shall
“Cause” be deemed to exist unless the Company shall provide the Executive with
written notice making reference to this Agreement, stating that the Company
intends to terminate the Executive for Cause within the meaning of this
Agreement, and setting forth in reasonable detail the facts and circumstances
allegedly constituting Cause, provided however, that the foregoing notice
requirement shall not apply where the Executive has been convicted by a court of
competent jurisdiction of any criminal offense, whether a felony or misdemeanor,
involving dishonesty, breach of trust or misappropriation, or has entered a plea
of nolocontendere to any such offense.  The Company shall give any notice to the
Executive required under this Section 3(d) not less than thirty (30) days prior
to the Committee’s definitive determination of Cause and not more than three (3)
months after the Company first has actual knowledge of facts and circumstances
allegedly constituting Cause.  The Company shall afford the Executive an
opportunity to provide a written rebuttal to the Committee before the Committee
makes a definitive determination of Cause.  
 
 
- 3 -

--------------------------------------------------------------------------------


 
(e)In the event the Executive’s employment is terminated by the Company under
any circumstances described in Section 3(b)(iv) (e.g., relating to involuntary
terminations without Cause) or by the Executive under the circumstances
described in Section 3(c)(iii) or (iv) (e.g., relating to resignations for Good
Reason or the Company’s violation of certain agreements) and except as otherwise
provided in Section 3(f),
 
(i)the Company shall pay or cause to be paid to the Executive, (A) within five
business days after the date of termination, any earned but unpaid base salary
and any expense reimbursement payments owed to the Executive, (B) within five
business days after the date of termination or, if later, within 30 days after
the issuance of audited financial statements for the Company for the prior year,
any earned but unpaid annual bonus payments relating to the prior year, and (C)
any other earned but unpaid compensation to which the Executive is entitled
under any other agreement, arrangement or practice, to be paid at such time as
is specified under the terms of such agreement or practice, but in no event
later than March 15 of the calendar year after the year in which the Executive’s
employment terminates (the “Accrued Obligations”);
 
(ii)the Company shall pay or cause to be paid to the Executive, within thirty
business days after the date of termination, a lump-sum payment equal to one
hundred fifty (150%) percent (the “Standard Factor”) multiplied by the sum of
(A) the Executive’s annual base salary in effect immediately prior to the date
of termination and (B) «word» dollars ($«amount») (the “RSU Amount”), being the
value of the Executive’s 2007 Restricted Stock Unit Award, determined as of the
grant date; and
 
(iii)during a period equal to twelve (12) months multiplied by the Standard
Factor (the “Standard Severance Period”) commencing on the date of the
Executive’s employment termination, the Company will provide or cause to be
provided to the Executive (and any covered dependents), with life and health
insurance benefits (but not disability insurance benefits) substantially similar
to those the Executive and any covered dependents were receiving immediately
prior to the date of termination and at the same dollar cost to the Executive as
in effect immediately prior to the termination of employment.  If the Company
provides or arranges to provide the Executive and covered dependents with life
and health insurance benefits, those benefits will be reduced to the extent
comparable benefits are received by, or made available to, the Executive (at no
greater cost to the Executive) by another employer during the Standard Severance
Period following the Executive’s date of termination.  The Executive must report
to the Company any such benefits that he receives or that are made
available.  In lieu of the benefits described in this Section 3(e)(iii), the
Company, in its sole discretion, may elect to pay or cause to be paid to the
Executive a lump sum cash payment equal to the monthly premiums that would have
been paid to provide such benefits to the Executive for each month such coverage
is not provided under this Section 3(e)(iii).  Nothing in this Section 3(e)(iii)
will extend the COBRA continuation coverage period.
 
 
- 4 -

--------------------------------------------------------------------------------


 
(iv)Notwithstanding the provisions of Section 3(e)(ii) relating to the time at
which the lump sum payment provided for under this Section 3(e) is to be made,
if the Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code at the time his employment terminates pursuant to
this Section 3(e), and the lump sum payment to which he is entitled under
Section 3(e)(ii) is treated as being made on account of separation from service
pursuant to Section 409A(a)(2)(A)(i) of the Code, such payment shall be paid to
the Executive pursuant to Section 3(e)(ii) on the first business day of the
seventh month commencing after the month during which his employment terminates;
provided however that if such payment is due to involuntary separation from
service within the meaning of Treasury Regulation Sections 1.409A-1(b)(9)(iii)
and 1.409A-1(n):
 
(A)The Executive shall be entitled to receive the benefit provided for in
Section 3(e)(ii) regardless of his status as a “specified employee,” to the
extent the total amount of such payment does not exceed two times the lesser of
(x) the sum of the Executive’s annualized compensation based on the annual rate
of pay for services provided to the Company for the taxable year of the
Executive preceding the taxable year of the Executive in which the Executive’s
employment terminates (adjusted for any increase during that year that was
expected to continue indefinitely if the Executive’s employment had not been
terminated), or (y) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
the Executive’s employment is terminated; and
 
(B)Any portion of the lump sum benefit payable under Section 3(e)(ii) that is in
excess of the amount described in Section 3(e)(iv)(A) shall be paid to the
Executive on the first business day of the seventh month commencing after the
month during which his employment terminates.  
 
(f)In the event the Executive’s employment is terminated under any circumstances
described in Section 3(b)(iv) (e.g., relating to involuntary terminations
without Cause) or by the Executive under the circumstances described in Section
3(c)(iii) or (iv) (e.g., relating to resignations for Good Reason or the
Company’s violation of certain agreements) and such termination occurs either
(X) within three (3) years after a Change of Control (provided the Term of
Employment has not already expired) or (Y) after the commencement of the
Proposed Business Combination that results in such Change of Control,
 
 
- 5 -

--------------------------------------------------------------------------------


 
(i)the Company shall pay or cause to be paid to the Executive any Accrued
Obligations;
 
(ii)the Company shall pay or cause to be paid to the Executive, within thirty
business days after the date of termination, a lump-sum payment equal to three
hundred (300%) percent (the “Change-of-Control Factor”) multiplied by the sum of
(A) the Executive’s annual base salary in effect immediately prior to the date
of termination (or at the Executive’s election, immediately prior to the earlier
commencement of the Proposed Business Combination that results in such Change of
Control), and (B) the RSU Amount, as defined in Section 3(e)(ii); and
 
(iii)during a period equal to twelve (12) months multiplied by the
Change-of-Control Factor (the “Change-of-Control Severance Period”) commencing
on the date of the Executive’s employment termination, the Company will provide
or cause to be provided to the Executive (and any covered dependents), with life
and health insurance benefits (but not disability insurance benefits)
substantially similar to those the Executive and any covered dependents were
receiving immediately prior to the date of termination and at the same dollar
cost to the Executive as in effect immediately prior to the termination of
employment.  If the Company provides or arranges to provide the Executive and
covered dependents with life and health insurance benefits, those benefits will
be reduced to the extent comparable benefits are received by, or made available
to, the Executive (at no greater cost to the Executive) by another employer
during the Change-of-Control Severance Period.  The Executive must report to the
Company any such benefits that he receives or that are made available.  In lieu
of the benefits described in this Section 3(f)(iii), the Company, in its sole
discretion, may elect to pay or cause to be paid to the Executive a lump sum
cash payment equal to the monthly premiums that would have been paid to provide
such benefits to the Executive for each month such coverage is not provided
under this Section 3(f)(iii).  Nothing in this Section 3(f)(iii) will extend the
COBRA continuation coverage period.
 
(iv)Notwithstanding the provisions of Section 3(f)(ii) relating to the time at
which the lump sum payment provided for under this Section 3(f) is to be made,
if the Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code at the time his employment terminates pursuant to
this Section 3(f), and the lump sum payment to which he is entitled under
Section 3(f)(ii) is treated as being made on account of separation from service
pursuant to Section 409A(a)(2)(A)(i) of the Code, such payment shall be paid to
the Executive pursuant to Section 3(f)(ii) on the first business day of the
seventh month commencing after the month during which his employment terminates;
provided however that if such payment is due to involuntary separation from
service within the meaning of Treasury Regulation Sections 1.409A-1(b)(9)(iii)
and 1.409A-1(n):
 
(A)The Executive shall be entitled to receive the benefit provided for in
Section 3(f)(ii) regardless of his status as a “specified employee,” to the
extent the total amount of such payment does not exceed two times the lesser of
(x) the sum of the Executive’s annualized compensation based on the annual rate
of pay for services provided to the Company for the taxable year of the
Executive preceding the taxable year of the Executive in which the Executive’s
employment terminates (adjusted for any increase during that year that was
expected to continue indefinitely if the Executive’s employment had not been
terminated), or (y) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
the Executive’s employment is terminated; and
 
 
- 6 -

--------------------------------------------------------------------------------


 
(B)Any portion of the lump sum benefit payable under Section 3(f)(ii) that is in
excess of the amount described in Section 3(f)(iv)(A) shall be paid to the
Executive on the first business day of the seventh month commencing after the
month during which his employment terminates.  
 
(vi)Nothing in this Section 3(f) or otherwise, shall restrict the Executive’s
right to terminate employment in accordance with Section 3(c)(v) at any time
including, without limitation at any time after a Change of Control or the
commencement of any Proposed Business Combination.
 
(g)In the event the Executive’s employment is terminated by the Company under
the circumstances described in Section 3(b)(i) or (ii) (e.g., termination based
on the Executive’s death or disability) by the Executive under Section 3(c)(i)
or (ii) (e.g., separation from service based on the Executive’s death or
disability),
 
(i)the Company will pay or cause to be paid to the Executive (or the Executive’s
estate or representative, as the case may be) any Accrued Obligations; and
 
(ii)for a one (1) year period after the date of termination, the Company will
provide or cause to be provided to the Executive, if living, and any covered
dependents, employee life and health insurance benefits (but not disability
insurance benefits) substantially similar to those the Executive and any covered
dependents were receiving immediately prior to the date of termination and at
the same dollar cost to the Executive or, if applicable, his dependents, as in
effect immediately prior to the termination of employment.  If the Company
provides or arranges to provide the Executive and covered dependents with life
and health insurance benefits, those benefits will be reduced to the extent
comparable benefits are received by, or made available to, the Executive (at no
greater cost to the Executive) by another employer during the one (1) year
period following the Executive’s date of termination.  The Executive must report
to the Company any such benefits that he receives or that are made
available.  In lieu of the benefits described in this Section 3(g)(ii), the
Company, in its sole discretion, may elect to pay or cause to be paid to the
Executive a lump sum cash payment equal to the monthly premiums that would have
been paid to provide such benefits to the Executive for each month such coverage
is not provided under this Section 3(g)(ii).  Nothing in this Section 3(g)(ii)
will extend the COBRA continuation coverage period.
 
 
- 7 -

--------------------------------------------------------------------------------


 
(h)In the event the Executive’s employment is terminated by the Company under
any circumstances described in Section 3(b)(iii) (relating to termination for
Cause) or by the Executive as a result of resignation or voluntary termination
due to any circumstance other than the Good Reason described in Section
3(c)(iii) above, there will be no amounts, other than Accrued Obligations, owed
to the Executive under Section 3 or any other part of this Agreement, from and
after the effective date of termination.  
 
(i)The payments and benefits required by Section 3(e), 3(f), or 3(g), as
applicable, constitute severance and liquidated damages, and, except for
payments that may be required pursuant to Section 7, the Company will not be
obligated to pay or cause to be paid any further amounts to the Executive under
this Agreement.  Notwithstanding the foregoing, nothing herein shall adversely
affect the Executive’s rights to the Accrued Obligations or other amounts to
which he may be entitled under any written agreement other than this
Agreement.  
 
(j)All determinations pursuant to this Section 3 shall be made by the Company’s
Board of Directors (not including the Executive) or, to the extent expressly
provided for under Section 3 by the Committee, in good faith.
 
(k)Termination of the Term of Employment will not terminate Sections 4 through 7
and 9 through 19, or any other provisions not associated specifically with the
Term of Employment.
 
(l)Notwithstanding any provision herein to the contrary, as a condition to
payment of any amounts or provision of any benefits pursuant to Sections 3(e)
through 3(g) or 7 of this Agreement (other than due to the Executive’s death),
the Executive shall be required to have executed a complete release of the
Companies and related parties in such form as is reasonably required by the
Company, and any waiting periods contained in such release shall have expired.
 
(m)The parties agree that any determination made by the Board or, if applicable,
the Committee in connection with the Executive’s separation from employment
regarding the existence of “Cause,” “Change of Control,” or “Good Reason” for
purposes of the Incentive Plan shall be conclusive and binding upon the parties
for purposes of this Agreement.  The parties further agree that, in the absence
of any such determination made by the Board or the Committee for purposes of the
Incentive Plan, any determination made by the Board or the Committee regarding
the existence of “Cause,” “Change of Control,” or “Good Reason” for purposes of
this Agreement, shall be conclusive and binding upon the parties for purposes of
the Incentive Plan.
 
4.Confidential Information
 
 
- 8 -

--------------------------------------------------------------------------------


 
During and after the Term of Employment, the Executive will not, directly or
indirectly in one or a series of transactions, disclose to any person, or use or
otherwise exploit for the Executive’s own benefit or for the benefit of anyone
other than the Companies, any Confidential Information, whether prepared by the
Executive or not; provided, however, that any Confidential Information may be
disclosed to officers, representatives, employees and agents of the Companies
who need to know such Confidential Information in order to perform the services
or conduct the operations required or expected of them in the Business (as
defined in Section 8).  The Executive shall use his best efforts to prevent the
removal of any Confidential Information from the premises of the Companies,
except as required in his normal course of employment by the Company.  The
Executive shall use commercially reasonable efforts to cause all persons or
entities to whom any Confidential Information shall be disclosed by him
hereunder to observe the terms and conditions set forth herein as though each
such person or entity was bound hereby.  The Executive shall have no obligation
hereunder to keep confidential any Confidential Information if and to the extent
disclosure of any thereof is specifically required by law; provided, however,
that in the event disclosure is required by applicable law, the Executive shall
provide the Companies with prompt notice of such requirement, prior to making
any disclosure, so that the Companies may seek an appropriate protective
order.  At the request of the Companies, the Executive agrees to deliver to the
Companies, at any time during the Term of Employment, or thereafter, all
Confidential Information which he may possess or control.  The Executive agrees
that all Confidential Information of the Companies (whether now or hereafter
existing) conceived, discovered or made by him during the Term of Employment
exclusively belongs to the Companies (and not to the Executive).  The Executive
will promptly disclose such Confidential Information to the Companies and
perform all actions reasonably requested by the Companies to establish and
confirm such exclusive ownership.
 
5.Non-Interference
 
(a)The Executive acknowledges that the services to be provided give him the
opportunity to have special knowledge of the Companies and their Confidential
Information and the capabilities of individuals employed by or affiliated with
the Companies and that interference in these relationships would cause
irreparable injury to the Companies.  In consideration of this Agreement, the
Executive covenants and agrees that:
 
(i)During the Restricted Period (which shall not be reduced by any period of
violation of this Agreement by the Executive or period which is required for
litigation to enforce the Company’s rights hereunder), the Executive will not,
without the express written approval of the Board of Directors of the Company,
directly or indirectly, in one or a series of transactions, own, manage,
operate, control, invest or acquire an interest in, or otherwise engage or
participate in, whether as a proprietor, partner, stockholder, lender, director,
officer, employee, joint venturer, investor, lessor, supplier, customer, agent,
consultant, representative or other participant, in any business which competes,
directly or indirectly, with the Business in the Market (“Competitive Business”)
without regard to (A) whether the Competitive Business has its office,
manufacturing or other business facilities within or without the Market, (B)
whether any of the activities of the Executive referred to above occur or are
performed within or without the Market or (C) whether the Executive resides, or
reports to an office, within or without the Market; provided, however, that (x)
the Executive may, directly or indirectly, in one or a series of transactions,
own, invest or acquire an interest in up to two percent (2%) of the capital
stock of any corporation that is engaged in a Competitive Business and the
capital stock of which is traded publicly, or that (y) the Executive may accept
employment with a successor company to the Company;
 
 
- 9 -

--------------------------------------------------------------------------------


 
(ii)During the Restricted Period (which shall not be reduced by any period of
violation of this Agreement by the Executive or period which is required for
litigation to enforce the Company’s rights hereunder), the Executive will not
without the express prior written approval of the Board of Directors of the
Company (A) directly or indirectly, in one or a series of transactions, recruit,
solicit or otherwise induce or influence any proprietor, partner, stockholder,
lender, director, officer, employee, sales agent, joint venturer, investor,
lessor, supplier, customer, agent, consultant, representative or any other
person which has a business relationship with the Companies or had a business
relationship with the Companies within the 24 month period preceding the
commencement of the conduct covered by this clause (A), to discontinue, reduce
or modify such employment, agency or business relationship with the Companies,
or (B) employ or seek to employ or cause any Competitive Business to employ or
seek to employ any person or agent who is then (or was at any time within 24
months prior to the date the Executive or the Competitive Business employs or
seeks to employ such person) employed or retained by the
Companies.  Notwithstanding the foregoing, nothing herein shall prevent the
Executive from providing a letter of recommendation to an employee with respect
to a future employment opportunity; and
 
(iii)The Executive expressly acknowledges and agrees that the scope and term of
this Section 5 would not preclude the Executive from earning a living with an
entity that is not a Competitive Business.  
 
(b)In the event that the Executive breaches his obligations in any material
respect under Section 4, this Section 5 or Section 6, the Company, in addition
to pursuing all available remedies under this Agreement, at law or otherwise,
and without limiting its right to pursue the same shall cease or cause to be
ceased all payments thereafter due to the Executive under this Agreement or any
other agreement.  Notwithstanding any other provision of this Agreement to the
contrary, in no event shall the Companies be entitled to recover any amounts
paid hereunder prior to the date of a breach by the Executive, and the Companies
expressly waive all rights to seek or receive any such amounts.
 
6.Non-Disparagement
 
During and after the Term of Employment, the Executive agrees that he shall not
make any false, defamatory or disparaging statements about any Company Affiliate
or the officers or directors of the Companies.  During and after the Term of
Employment, the Company agrees, on behalf of the Companies that neither the
officers nor the directors of the Companies shall make any false, defamatory or
disparaging statements about the Executive.
 
7.Excise and Additional Tax Gross-up Payments
 
(a)If any payments or benefits paid or provided or to be paid or provided to the
Executive or for his benefit pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, his employment with the Company
or the termination thereof (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) or to an additional tax imposed by Section 409A of the Code (jointly and
severally referred to herein as an “Excise Tax”), then the Executive will be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all income taxes, employment taxes
and any Excise Tax imposed upon the Gross-Up Payment (including any related
interest and penalties), the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax (including any related interest and penalties) imposed
upon the Payments.
 
 
- 10 -

--------------------------------------------------------------------------------


 
(b)An initial determination of whether a Gross-Up Payment is required pursuant
to this Agreement, and the amount of such Gross-Up Payment, will be made at the
Company’s expense by an accounting firm selected by the Company.  The accounting
firm will provide its determination, together with detailed supporting
calculations and documentation, to the Company and the Executive within twenty
(20) business days after the date of termination of the Executive’s employment,
or such other time as may be requested by the Company or the Executive.  If the
accounting firm determines that no Excise Tax is payable by the Executive with
respect to a Payment or Payments, it will furnish the Executive with an opinion
to that effect.  If a Gross-Up Payment becomes payable, such Gross-Up Payment
shall be paid to the Executive within thirty (30) business days of the receipt
of the accounting firm’s determination.  Within ten (10) business days after the
accounting firm delivers its determination to the Executive, the Executive will
have the right to dispute the determination.  The existence of a dispute will
not in any way affect the Executive’s right to receive the Gross-Up Payment in
accordance with the determination.  If there is no dispute, the determination
will be binding, final, and conclusive upon the Company and the Executive.  If
there is a dispute, the Company and the Executive will together select a second
accounting firm, which will review the determination and the Executive’s basis
for the dispute and then will render its own determination, which will be
binding, final, and conclusive on the Company and on the Executive for purposes
of determining whether a Gross-Up Payment is required pursuant to this Section
7(b).  If as a result of any dispute pursuant to this Section 7(b) a Gross-Up
Payment or additional Gross-Up Payment is made, such Gross-Up Payment will be
paid to the Executive within thirty (30) business days of the receipt of the
second accounting firm’s determination.  The Company will pay or caused to be
paid all costs associated with the second accounting firm’s determination,
unless such determination does not result in additional Gross-Up Payments to the
Executive and in the good faith judgment of the second accounting firm, the
Executive’s dispute of the initial determination was frivolous or in bad faith,
in which case all such costs will be borne by the Executive.
 
(c)For purposes of determining the amount of the Gross-Up Payment, the Executive
will be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and applicable state and local income taxes at the highest marginal rate
of taxation in the state and locality of the Executive’s residence on the date
of termination of the Executive’s employment, net of the maximum reduction in
federal income taxes that would be obtained from deduction of those state and
local taxes.
 
 
- 11 -

--------------------------------------------------------------------------------


 
(d)As a result of the uncertainty in the application of Section 409A and/or
Section 4999 of the Code, it is possible that Gross-Up Payments which will not
have been made which should have been made (“Underpayment”) or Gross-Up Payments
are made which should not have been made (“Overpayment”).  If it is determined
that an Underpayment has occurred, an accounting firm mutually acceptable to the
Company and the Executive shall determine the amount of the Underpayment that
has occurred and any such Underpayment (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code adjusted, as applicable, in
accordance with Section 409A of the Code) shall be promptly paid to or for the
benefit of the Executive.  If an Overpayment has occurred, the Accounting Firm
shall determine the amount of the Overpayment that has been made and any such
Overpayment (together with interest at the rate provided in Section 1274(b)(2)
of the Code adjusted, as applicable, in accordance with Section 409A of the
Code) shall be promptly paid by the Executive (to the extent he has received a
refund if the applicable Excise Tax has been paid to the Internal Revenue
Service) to or for the benefit of the Company; provided, however, that if the
Company determines that such repayment obligation would be or result in an
unlawful extension of credit under Section 13(k) of the Securities Exchange Act,
repayment shall not be required.  The Executive shall cooperate, to the extent
his expenses are reimbursed in accordance with this Section 7, with any
reasonable requests by the Company in connection with any contest or disputes
with the Internal Revenue Service in connection with the Excise Tax.
 
(e)The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment of an
Underpayment.  Such notification shall be given as soon as practicable but no
later than ten (10) business days after the Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid.  The Executive shall not pay
such claim prior to the expiration of the thirty (30) day period following the
date on which he gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due).  If
the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
 
(i)give the Company any information reasonably requested by the Company relating
to such claim,
 
(ii)take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
 
(iii)cooperate with the Company in good faith in order effectively to contest
such claim, and
 
(iv)permit the Company to participate in any proceeding relating to such claim;
 
 
- 12 -

--------------------------------------------------------------------------------


 
provided, however, that the Company shall pay or cause to be paid all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including related interest
and penalties) imposed as a result of such representation and payment of costs
and expenses.  Without limitation on the foregoing provisions of this Section
7(e), the Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, such payment shall be advanced to the
Executive, on an interest-free basis and the Executive shall be indemnified and
held harmless, on an after-tax basis, from any Excise Tax or income tax
(including related interest or penalties) imposed with respect to such advance
or with respect to any imputed income with respect to such advance.  The
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
 
(f)If, after the receipt by the Executive of an amount advanced pursuant to
Section 7(e), the Executive becomes entitled to receive any refund with respect
to such claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 7(e)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after the receipt by the Executive of an amount
advanced pursuant to Section 7(e) hereof, a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid.
 
8.Definitions
 
Capitalized terms used in this Agreement but not otherwise defined shall have
the meanings set forth below:
 
“Affiliate” and “Company Affiliate” means any corporation, limited liability
company, partnership or other entity which, directly or indirectly, controls, is
controlled by, or is under common control with the Company, including any
subsidiary of the Company within the meaning of Section 424 of the Code.
 
“Board” and “Board of Directors” means the board of directors of the Company.
 
 
- 13 -

--------------------------------------------------------------------------------


 
“Business” means any business conducted, or engaged in, by the Companies within
the twelve month period ending on the applicable determination date.  For this
purpose, the applicable determination date means the effective date as of which
the Executive’s compliance with Section 7 or Section 8, respectively, is to be
determined.
 
“Business Combination” shall have the meaning set forth in this Section 8 in the
definition of Change of Control.
 
“Cause” means, subject to the provisions of Section 3(d), any of the following:
 
(i)the Executive has been convicted by a court of competent jurisdiction of any
criminal offense, whether a felony or misdemeanor, involving dishonesty, breach
of trust or misappropriation, or has entered a plea of nolocontendere to any
such offense;
 
(ii)the Executive has been the subject of any action taken by a regulatory body
or a self regulatory organization that, in the Committee’s good faith judgment,
substantially impairs the Executive from performing his or her duties to the
Company or its subsidiaries, as applicable;
 
(iii)the Executive has committed, in the Committee’s good faith judgment, any
act of personal dishonesty in connection with the Executive’s responsibilities
to the Company or any of its subsidiaries that is intended to result in the
Executive’s personal enrichment;
 
(iv)the Executive has willfully committed, in the Committee’s good faith
judgment, a material violation of the policies or rules of the Company or its
subsidiaries, as applicable, including the Company’s Code of Ethics;
 
(v)the Executive has committed a willful violation or any law, rule or
regulation applicable to the Company or any of its affiliates (A) which, in the
Committee’s good faith judgment, is a felony or misdemeanor, or (B) which, in
the Committee’s good faith judgment, will likely have or has had a material
adverse effect on the business, interests or reputation of the Company and its
subsidiaries, taken as a whole;
 
(vi)the Executive has committed, in the Committee’s good faith judgment, a
willful and unauthorized disclosure of material Confidential Information that
the Executive received as a consequence of the Executive’s employment by or
other service with the Company or any of its subsidiaries, as applicable, which
disclosure, in the Committee’s good faith judgment, will likely have or has had
a material adverse effect on the business, interests or reputation of the
Company and its subsidiaries, taken as a whole; or
 
(vii)the Executive has committed, in the Committee’s good faith judgment, gross
negligence or gross misconduct in the performance of duties reasonably assigned
to the Executive in accordance with the custom and practices of the Company or
its subsidiaries, as applicable, that in the Committee’s good faith judgment,
will likely be or has been materially injurious to the Companies or any of their
customers; or
 
 
- 14 -

--------------------------------------------------------------------------------


 
(viii)the Executive has willfully refused to perform any lawful order or
instruction reasonably given to the Executive in accordance with the custom and
practices of the Company or its subsidiaries, as applicable, other than a
refusal resulting from the Executive’s incapacity because of physical or mental
illness, which refusal continues for more than twenty (20) days after the
Company gives written notice to the Executive pursuant to a vote of the
Committee, such notice and vote setting forth in reasonable detail the nature of
such refusal.
 
For purposes of the foregoing clauses (ii) through (viii), no act or failure to
act on the part of the Executive shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s act or omission was in the best interests of the
Company. Any act, or failure to act, based upon express authority given pursuant
to a resolution duly adopted by the Board of Directors of the Company with
respect to such act or omission or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.
 
“Change of Control” means a reorganization, merger or consolidation of the
Company, sale or other disposition of all or substantially all of the assets of
the Company, liquidation, dissolution or similar transaction (each a “Business
Combination”) that the Board or the Committee determines constitutes a Change of
Control of the Company for purposes of the Incentive Plan.  Unless the Board or
the Committee otherwise determines, a “Change of Control” shall be deemed to
have occurred if:
 
(i)holders of a majority of the outstanding shares of Common Stock shall sell,
in a single or related series of transactions, a majority of the outstanding
shares of Common Stock to a person or entity, or a group of related persons or
entities; or
 
(ii)the Company engages in a Business Combination, unless immediately following
the consummation of such Business Combination both of the following conditions
are satisfied: (i) persons who held a majority of the outstanding shares of
Common Stock immediately prior to such Business Combination hold a majority of
the outstanding shares of common stock of the entity resulting from such
Business Combination (the “Resulting Entity”), and (ii) at least one-half (½) of
the members of the board of directors of the Resulting Entity are persons who
were Incumbent Directors immediately prior to the consummation of the Business
Combination (or persons whom a majority of the then Incumbent Directors have
designated to serve on the Resulting Entity board of directors); or
 
(iii)any person  (including any entity or a group of persons and/or entities
acting in concert) acquires beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Securities Exchange Act of 1934, as amended) of more
than twenty-five percent (25.0%) of the combined voting power (calculated as
provided in Rule 13d-3 in the case of rights to acquire securities) of the then
outstanding voting securities of the Company; provided, however, that for
purposes of this clause, the following acquisitions shall not constitute a
Change of Control:  (x) any acquisition directly from the Company, and (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company; or
 
 
- 15 -

--------------------------------------------------------------------------------


 
(iv)if a tender offer (for which a filing has been made with the United States
Securities and Exchange Commission (the “SEC”) which purports to comply with the
requirements of Section 14(d) of the Securities Exchange Act of 1934, as amended
and the corresponding SEC rules) is made for the stock of the Company and the
person (including any entity or group of persons and/or entities acting in
concert) making the tender offer could own, by the terms of the offer plus any
shares owned by such person, stock constituting a majority of the total voting
power of the Company’s outstanding voting securities immediately following the
consummation of such tender offer, in which case the Change of Control will be
deemed to have occurred three (3) business days before the tender offer is to
terminate unless the offer is first withdrawn; or
 
(v)Incumbent Directors cease for any reason to constitute at least a majority of
the Board; or
 
(vi)the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” means the Compensation Committee of the Board of Directors of the
Company or such other committee that the Board may appoint to administer the
Incentive Plan in accordance with Section 3 of the Incentive Plan.
 
“Common Stock” means the common stock of the Company, $.50 par value per share,
or any successor security.
 
“Companies” means the Company and its successors or any of its direct or
indirect parents or direct or indirect subsidiaries, now or hereafter existing.
 
“Company” means The Commerce Group, Inc., a Massachusetts corporation, and any
successor.
 
“Competitive Business” is defined in Section 5(a)(i).
 
 
- 16 -

--------------------------------------------------------------------------------


 
“Confidential Information” means any confidential information including, without
limitation, any study, data, calculations, software storage media or other
compilation of information, patent, patent application, copyright, trademark,
trade name, service mark, service name, “know-how”, trade secrets, customer
lists, details of client or consultant contracts, pricing policies, operational
methods, marketing plans or strategies, product development techniques or plans,
business acquisition plans or any portion or phase of any scientific or
technical information, ideas, discoveries, designs, computer programs (including
source of object codes), processes, procedures, formulas, improvements or other
proprietary or intellectual property of the Companies, whether or not in written
or tangible form, and whether or not registered, and including all files,
records, manuals, books, catalogues, memoranda, notes, summaries, plans,
reports, records, documents and other evidence thereof.  The term “Confidential
Information” does not include, and there shall be no obligation hereunder with
respect to, information that becomes generally available to the public other
than as a result of a disclosure by the Executive not permissible hereunder.
 
“Executive” has the meaning set forth in the first paragraph of this Agreement.
 
 
- 17 -

--------------------------------------------------------------------------------


 
“Good Reason” means, subject to Section 3(c)(iii) and Section 15(c), any of the
following:
 
(i)a substantial and adverse alteration in the nature, status, or prestige of
the Executive’s responsibilities, title, authority, powers, functions, duties or
reporting requirements, taken as a whole;
 
(ii)a reduction in the Executive’s annual base compensation, other than a
reduction of not more than ten percent (10%) that is also applied to
substantially all similarly situated officers or directors, as applicable;
 
(iii)a reduction in the percentage of the Executive’s base salary on which the
Executive’s bonus is based, other than a reduction of not more than ten percent
(10%) that is also applied to substantially all similarly situated officers or
directors, as applicable;
 
(iv)a substantial reduction of the facilities and perquisites (including office
space) available to the Executive;
 
(v)any failure of the Company to provide the Executive with benefits at least as
favorable as those enjoyed by the Executive under any of the retirement, life
insurance, medical, health, and accident, disability or other employee plans of
the Company or any of its subsidiaries in which the Executive participated as at
the commencement of the Initial Term, taken as a whole, or the taking of any
action following the commencement of the Initial Term that would materially
reduce any of the Executive’s benefits in effect immediately prior to such
action, unless the reduction is part of a reduction applicable to all employees;
 
(vi)the Company’s relocation, without the Executive’s prior written consent, of
the Executive’s principal place of employment to any place outside a twenty-five
(25) mile radius of the Executive’s principal place of employment; or
 
(vii)a breach by the Company of any material obligation to the Executive
including, without limitation, any obligation under the Incentive Plan.
 
“Incentive Plan” means the 2002 Amended and Restated Incentive Compensation Plan
referenced in Section 3(c)(iv).
 
“Incumbent Director” means any individual who, as of the commencement of the
Initial Term, was a member of the Board and any individual who becomes a
director subsequent to such date whose election, or nomination for election by
the Company's stockholders, was approved by a vote of at least a majority of the
then Incumbent Directors, but shall not include any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in SEC Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended) or other actual or threatened solicitation of proxies or consents by or
on behalf of a person other than the Board.
 
 
- 18 -

--------------------------------------------------------------------------------


 
“Market” means any state in the United States of America and each similar
jurisdiction in any other country in which the Business was or is conducted or
engaged in by the Companies, or in which the Companies are seeking authorization
to conduct Business, in each case at any time during the twenty-four (24) month
period ending on the applicable determination date.  For this purpose, the
applicable determination date means the date as of which the Executive’s
compliance with Section 5 is to be determined.
 
“Proposed Business Combination” means the occurrence of the Company entering
into a definitive agreement providing for a Business Combination that, as the
result of or in connection with such transaction or any combination of related
transactions, will result in a Change of Control.
 
“Regulations” is defined in Section 2(c).
 
“Restricted Period” means the period commencing on the effective date of this
Agreement and ending upon the expiration of the Term of Employment, provided
however, that if the Executive’s employment terminates under circumstances that
entitle him to any amounts under Sections 3(e) or (f), then “Restricted Period”
means the period commencing on the effective date of this Agreement and ending
twelve months after the effective date of the Executive’s employment
termination.  
 
“Term of Employment” is defined in Section 3(a).
 
9.Notice
 
Any notice, request, demand or other communication required or permitted to be
given under this Agreement shall be given in writing and if delivered
personally, or sent by certified or registered mail, return receipt requested,
as follows (or to such other addressee or address as shall be set forth in a
notice given in the same manner):
 
If to the Executive:
Executive

 
Address_Line_1

 
Address_Line_2

 
City, State  ZIP_Code

 
If to the Company:
The Commerce Group, Inc.

 
211 Main Street, M4-01

 
Webster, Massachusetts 01570

 
Attention:  Chairman of the Board

 
Copy to: Chairman of the Compensation Committee

 
Any such notices shall be deemed to be given on the date personally delivered or
such return receipt is issued.
 
 
- 19 -

--------------------------------------------------------------------------------


 
10.Executive’s Representation
 
The Executive hereby warrants and represents to the Company that the Executive
has carefully reviewed this Agreement and has consulted with such advisors as
the Executive considers appropriate in connection with this Agreement, and is
not subject to any covenants, agreements or restrictions, including without
limitation any covenants, agreements or restrictions arising out of the
Executive’s prior employment which would be breached or violated by the
Executive’s execution of this Agreement or by the Executive’s performance of his
duties hereunder.
 
11.Other Matters
 
(a)The Executive agrees and acknowledges that the obligations owed to the
Executive under this Agreement are solely the obligations of the Company, and
that none of the Companies’ stockholders, directors, officers, affiliates,
representatives, agents or lenders will have any obligations or liabilities in
respect of this Agreement and the subject matter hereof.
 
(b)Notwithstanding anything contained herein to the contrary, the Companies may
withhold from any amounts payable under, or benefits provided pursuant to, this
Agreement all federal, state, local, and foreign taxes that are required to be
withheld by applicable laws or regulations.
 
(c)In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.
 
12.Validity
 
If, for any reason, any provision hereof shall be determined to be invalid or
unenforceable, the validity and effect of the other provisions hereof shall not
be affected thereby.
 
13.Severability
 
 
- 20 -

--------------------------------------------------------------------------------


 
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.  If any court determines that any provision of
Section 5 or any other provision hereof is unenforceable and therefore acts to
reduce the scope or duration of such provision, the provision in its reduced
form shall then be enforceable.  
 
 
- 21 -

--------------------------------------------------------------------------------


 
14.Waiver of Breach; Specific Performance
 
The waiver by the Company or the Executive of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other breach of such other party.  Each of the parties (and third party
beneficiaries) to this Agreement will be entitled to enforce its respective
rights under this Agreement and to exercise all other rights existing in its
favor.  The parties hereto agree and acknowledge that money damages may not be
an adequate remedy for any breach of the provisions of Sections 4, 5 and 6 of
this Agreement and that any party (and third party beneficiaries) may in its
sole discretion apply to any court of law or equity of competent jurisdiction
for specific performance and/or injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions in order
to enforce or prevent any violations of the provisions of this Agreement.  
 
15.Assignment; Third Parties
 
(a)The Executive may not make any assignment of this Agreement or any interest
herein, by operation of law or otherwise, without the Company’s express prior
written consent.
 
(b)This Agreement shall inure to the benefit of and be binding upon the Company
and the Executive, their respective successors, executors, administrators, heirs
and permitted assigns. In the event of the Executive’s death prior to the
completion by the Company of all payments due to the Executive under this
Agreement, the Company shall continue such payments to the Executive’s
beneficiary designated in writing to the Company prior to the Executive’s death
(or to the Executive’s estate, if the Executive fails to make such designation).
 
(c)Notwithstanding Sections 11(c) and 15(b), the Company shall require its
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of its business and/or assets to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  Failure by the Company to obtain such assumption
and agreement prior to the effectiveness of any such succession shall constitute
(i) a breach of this Agreement and (ii) “Good Reason,” as defined in Section 8.
 
(d)The parties agree and acknowledge that each of the Companies are intended to
be third party beneficiaries of, and have rights and interests in respect of,
the Executive’s agreements set forth in Sections 4, 5, and 6.
 
16.Payment of Costs and Legal Fees.  
 
All reasonable costs and legal fees paid or incurred by the Executive pursuant
to any dispute or question of interpretation relating to this Agreement (whether
initiated by the Executive or the Company) shall be reimbursed by the Company,
plus interest on any delayed payment at the rate provided for in Section
7872(f)(2)(A) of the Code or any successor provision, at the conclusion of such
dispute or question of interpretation, unless the Company prevails on the merits
of such dispute or question of interpretation, as determined pursuant to a legal
judgment or settlement (whether formal or informal).  Notwithstanding the
immediately preceding sentence, if any dispute or question of interpretation
arises after a Change of Control (whether initiated by the Executive or the
Company) and relates to any payment or benefit required to be provided to the
Executive under this Agreement, including without limitation Section 3(f) or
Section 7, the Company shall pay or cause to be paid all reasonable costs and
legal fees paid or incurred by the Executive in connection with such dispute or
question of interpretation, on a quarterly basis for the duration of such
dispute or question of interpretation, upon presentation of proof, in a form
reasonably acceptable to the Company, that such expenses have been incurred,
provided that the Executive has first delivered an undertaking to the Company,
in form and substance acceptable to it, to reimburse the Company for such
amounts, plus interest thereon at the rate provided for in Section 7872(f)(2)(A)
of the Code or any successor provision, at the conclusion of such dispute or
question of interpretation, if the Company prevails on such dispute or question
of interpretation, as determined pursuant to a legal judgment or settlement
(whether formal or informal).
 
 
- 22 -

--------------------------------------------------------------------------------


 
17.Amendment; Entire Agreement
 
This Agreement may not be changed orally but only by an agreement in writing
agreed to by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.  This Agreement embodies the
entire agreement and understanding of the parties hereto in respect of the
subject matter of this Agreement, and supersedes and replaces all prior
agreements, understandings and commitments with respect to such subject matter.
 
18.Litigation
 
 
- 23 -

--------------------------------------------------------------------------------


 
THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, APPLIED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, EXCEPT THAT NO
DOCTRINE OF CHOICE OF LAW SHALL BE USED TO APPLY ANY LAW OTHER THAN THAT OF
MASSACHUSETTS, AND NO DEFENSE, COUNTERCLAIM OR RIGHT OF SET-OFF GIVEN OR ALLOWED
BY THE LAWS OF ANY OTHER STATE OR JURISDICTION, OR ARISING OUT OF THE ENACTMENT,
MODIFICATION OR REPEAL OF ANY LAW, REGULATION, ORDINANCE OR DECREE OF ANY
FOREIGN JURISDICTION, BE INTERPOSED IN ANY ACTION HEREON.  THE EXECUTIVE AND THE
COMPANY AGREE THAT ANY ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS
AGREEMENT SHALL BE COMMENCED IN THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS
LOCATED IN BOSTON, MASSACHUSETTS OR THE UNITED STATES DISTRICT COURTS IN BOSTON,
MASSACHUSETTS.  THE EXECUTIVE AND THE COMPANY CONSENT TO SUCH JURISDICTION,
AGREE THAT VENUE WILL BE PROPER IN SUCH COURTS AND WAIVE ANY OBJECTIONS BASED
UPON FORUM NON CONVENIENS.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION 18
SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT OF ANY JUDGMENT OBTAINED IN SUCH
FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY
OTHER JURISDICTION.
 
 
- 24 -

--------------------------------------------------------------------------------


 
19.Further Action
 
The Executive and the Company agree to perform any further acts and to execute
and deliver any documents which may be reasonable to carry out the provisions
hereof.
 
20.Construction
 
Headings at the beginning of each paragraph are solely for the convenience of
the parties and are not a part of this Agreement.  Whenever required by the
context of this Agreement, the singular shall include the plural and the
masculine shall include the feminine and vice versa.  This Agreement shall not
be construed as if it had been prepared by one of the parties, but rather as if
both parties had prepared the same.  Unless otherwise indicated, all references
to sections are to this Agreement.
 
21.Counterparts
 
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
[PAGE INTENTIONALLY ENDS HERE]
 
 
- 25 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
EXECUTIVE:
 
 
__________________________________________
Name:  Executive
 


 
THE COMMERCE GROUP, INC.:

 
__________________________________________
Name:  Gerald Fels
Title:    President & Chief Executive Officer
 
 
H: CGI Form of Exec Employment Agmt

 

 
- 26 -

--------------------------------------------------------------------------------